Judgment, Supreme Court, New York County (Jay Gold, J.), rendered March 25, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 4Vz to 9 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s contentions that the court erred in not allowing his witness to testify concerning his intent to purchase drugs and in not giving a circumstantial evidence charge are unpreserved for appellate review as a matter of law, and we decline to review them in the interest of justice. In any event the *271exclusion was harmless in view of the overwhelming evidence of guilt. Concur — Sullivan, J. P., Ellerin, Kupferman, Rubin and Tom, JJ.